EXHIBIT 10.33
 

 
Portions of this Exhibit 10.33 have been omitted based upon a request for
confidential treatment. This Exhibit 10.33, including the non-public
information, has been filed separately with the Securities and Exchange
Commission “*” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.


TITANIUM SPONGE SUPPLY AGREEMENT


This Agreement is executed on the 4th day of January 2010, having an effective
date of December 18, 2009, by and between Toho Titanium Co., Ltd., a company
organized and existing under the laws of Japan, having its principal place of
business at 3-3-5 Chigasaki, Chigasaki-City, Kanagawa-Pref. 253-8510 Japan
(hereinafter called “Toho”) and Titanium Metals Corporation, a company organized
and existing under the laws of the State of Delaware, having its principal place
of business at Three Lincoln Centre, 5430 LBJ Freeway, Suite 1700, Dallas, Texas
75240 (hereinafter called “TIMET”).  Toho and TIMET are hereinafter collectively
called the “Parties” and individually a “Party.”


WITNESSETH:


WHEREAS, TIMET requires a stable supply of Commodity (as hereinafter defined)
for use at its facilities;


WHEREAS, Toho is desirous of providing TIMET with a stable supply of Commodity
throughout the term hereof;


WHEREAS, TIMET is desirous of obtaining an assurance by Toho that TIMET will
have a stable source of supply of Commodity, and Toho is willing to provide such
assurance;


WHEREAS, Toho and TIMET have previously entered into a Titanium Sponge Supply
Agreement for the purchase and sale of titanium sponge dated as of November
14th, 2007 (the “Former Supply Agreement”); and


WHEREAS, Toho and TIMET desire to terminate the Former Supply Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties agree as follows:


ARTICLE 1. TERMINATION OF SUPPLY AGREEMENT


Upon execution of this Agreement by Toho and TIMET, the Former Supply Agreement
shall be automatically terminated and revoked without further action by the
Parties.  The termination of the Former Supply Agreement shall not affect the
rights of the Parties that have accrued thereunder prior to such termination.

 
ARTICLE 2. DEFINITIONS


2.1
As used in this Agreement, the following terms shall have the meanings as
specified below:



    “All Other Types” means SP80, HP120, and HP250 as set out in the Appendix A.


“Annual Confirmation” shall have the meaning set forth in Article 4.1.


“Business Day” shall mean any day other than Saturday, Sunday or national
holiday in the United States of America or Japan.


“Calculation Notice” shall have the meaning set forth in Article 8.1.


“Commodity” shall mean Structural Grade (as defined below), Disc Quality (as
defined below) and All Other Types of titanium sponge meeting the Specifications
(as defined below) set forth on Appendix A.


“Commodity Mix” shall have the meaning set forth in Article 5.3.


“Consignment Agreement” means the Titanium Sponge Consignment Agreement dated 14
November 2007 by and between Toho and TIMET and attached hereto as Appendix B.


“Consignment Place” shall have the meaning set forth in Clause 2.1 of the
Consignment Agreement.


“Contract Year” means each year from 1st January to 31st December during the
term of this Agreement, commencing with the year of 1st January to 31st December
2011.


“Cost Adjustment” shall have the meaning set forth in Article 6.4(a).


“Currency Adjustment” shall have the meaning set forth in Article 6.5(a).


“Disc Quality” shall mean titanium sponge produced by Toho meeting Specification
RMS 71.4.


“Firm Annual Quantity” shall have the meaning set forth in Articles 5.1(b).


“Firm Price” shall have the meaning set forth in Article 6.1.


“Forecast Quantity” shall have the meaning set forth in Article 5.1(a).


“Force Majeure” shall have the meaning set forth in Article 16.


“Former Supply Agreement” shall have the meaning set forth in the recitals
hereto.


 
“Mitsui EUROPE” means Mitsui & Co. Europe PLC.



“MT” shall have the meaning set forth in Article 5.2.


“Price Disagreement” shall have the meaning set forth in Article 7.1.


“Specification” means the latest version of the specifications for differing
purities of Commodity (Structural Grade, Disc Quality and All Other Types),
which are attached hereto as Appendix A.


“Structural Grade” shall mean titanium sponge produced by Toho meeting
Specification RMS 72.4.


“Take or Pay Payment” shall have the meaning set forth in Article 8.2.


“Termination Date” shall have the meaning set forth in Article 14.1.


“TIMET Final Counteroffer” shall have the meaning set forth in Article
7.2(b)(ii).


“TIMET Final Offer” shall have the meaning set forth in Article 7.3(a).


“Toho Facility” means any titanium sponge production facility of Toho located in
Japan.


“Toho Final Counteroffer” shall have the meaning set forth in Article
7.3(b)(ii).


“Toho Final Offer” shall have the meaning set forth in Article 7.2(a).


ARTICLE 3. DELIVERY


Toho agrees to deliver to TIMET, and TIMET agrees to take delivery from Toho of
Commodity in the amount of the Firm Annual Quantity at the Firm Price pursuant
to the provisions of the Consignment Agreement.  In case of a discrepancy
between this Agreement and the Consignment Agreement, the former shall prevail.


ARTICLE 4. TIMET ANNUAL CONFIRMATION


4.1
The Firm Price of each specification of Commodity under this Agreement during
each Contract Year shall be confirmed by TIMET and Toho in writing (hereinafter
called the “Annual Confirmation”), which shall be made annually within thirty
(30) days after the Parties have agreed to the Firm Price of Commodity for the
next Contract Year.  The form of the Annual Confirmation is attached hereto as
Appendix C.  The Annual Confirmation also will set forth the Commodity Mix (as
defined below).



4.2
The Annual Confirmation shall stipulate the monthly delivery schedule of
Commodity in the applicable Contract Year.



4.3
Each Annual Confirmation shall be deemed to incorporate the terms and conditions
set forth in this Agreement and the Consignment Agreement.  If there is any
conflict or difference in interpretation between this Agreement and any Annual
Confirmation, the terms and conditions of this Agreement shall supersede those
of said Annual Confirmation, and any such conflicting or different terms or
conditions shall be deemed rejected by the other Party, unless such conflicting
or different terms or conditions are incorporated into the relevant Annual
Confirmation by writing or typing conspicuously on the Annual Confirmation and
identifying the specific changes to this Agreement as an amendment and signed by
the duly authorized representatives of TIMET and Toho.



ARTICLE 5. QUANTITY



5.1
(a)
By * of each Contract Year, TIMET shall provide Toho with an estimate of
quantity of Commodity (including the estimated quantity of each type of
Commodity) to be purchased and taken delivery of by TIMET for the next Contract
Year pursuant to the Consignment Agreement (the “Forecast Quantity”).  Toho and
TIMET shall agree by * to the actual quantity and price of Commodity by
Specification to be supplied by Toho to TIMET pursuant to the Consignment
Agreement during the following Contract Year.



 
(b)
The quantity agreed to by * shall be final and binding quantity for both Parties
(the “Firm Annual Quantity”), provided that, where relevant, *  in the case that
the Parties fail to reach agreement on the annual quantity in the relevant
Contract Year.



 
(c)
Both the Forecast Quantity for the following Contract Year under this Agreement
and the Firm Annual Quantity shall be within the range of quantities permitted
as set forth in Article 5.2.



5.2
For Contract Year 2011, the Firm Annual Quantity of Disc Quality Commodity shall
be *  and the Firm Annual Quantity of Structural Grade Commodity shall be
*.  For Contract Years 2012-2025, the Parties have established a range for the
minimum and maximum Firm Annual Quantity of Commodity *  as follows:



*
*
*
*
*
*
*
*
*



*
5.3
For Contract Years 2011 – 2025 the Commodity Mix by Specification (hereinafter
called the “Commodity Mix”) with respect to All Other Types of Commodity and for
Contract Years 2012 – 2025 the Commodity Mix with respect to Disc Quality and
Structural Grade Commodity will be subject to the limitations as follows:



*
*
*
*
*
*
*
*
*



For the avoidance of doubt, the Firm Annual Quantity of All Other Types of
Commodity shall be included in the Disc Quality minimum and maximum, as the case
may be.


From Contract Year 2012 to the expiration or termination of this Agreement,
TIMET will provide to Toho an initial forecast (hereinafter called the “Initial
Forecast”) for the total volume of Commodity and Commodity Mix on or prior to
*  Such initial forecast shall include *.  TIMET will provide Forecast Quantity
by updating such Initial Forecast on *.  Toho shall agree to the final Commodity
Mix requested by TIMET if the total volumes of Commodity are within the
permitted minimums and maximums set forth in Article 5.2 and the volumes of Disc
Quality and Structural Grade are within the permitted minimum and maximum set
forth in Article 5.3 and the volume of All Other Types of Commodity are *. The
Maximum combined quantity of All Other Types of Commodity (SP80, HP120 and
HP250) shall be reasonable in comparison with the past actual quantity ordered
by TIMET. *, the Parties will agree on the final Commodity Mix for such year. In
the case that the Parties fail to reach agreement on the final Commodity Mix in
the relevant Contract Year, the minimum quantity of the All Other Types of
Commodity set forth in Initial Forecast shall be deemed to be the final quantity
for All Other Types of Commodity.


5.4
*



ARTICLE 6. PRICE



6.1
On or prior to *, Toho will provide to TIMET the price for the Commodity for the
upcoming Contract Year.  (In the event that there is a Cost Adjustment (as
defined below) or a Currency Adjustment (as defined below) applicable to the
upcoming Contract Year, Toho will provide to TIMET the price for the Commodity
by *.) The Parties will engage in negotiation within the applicable price ranges
detailed in Article 6.3, and will take into consideration the market situation
of titanium sponge in their final agreement on the price of Commodity to be
reached by * of the year that precedes such Contract Year (the “Firm
Price”).  If no agreement is reached by *, the terms of Article 7 shall apply.



6.2
The Firm Price shall be set out in each Annual Confirmation issued pursuant to
Article 4.1. All prices are stipulated in U.S. Dollars per kilogram, DDU
(notwithstanding any provisions of the Consignment Agreement, as defined in
INCOTERMS 2000) Consignment Place basis, and the Firm Price shall be held final
and binding on both Parties for the applicable Contract Year.



6.3
The permissible price ranges for the minimum and maximum Firm Price shall be as
set forth in the table below, as adjusted pursuant to Articles 6.4 and 6.5
below. The price range below, adjusted as applicable, for the Commodity shall be
applicable for each Contract Year during the term of this Agreement.



*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*



 
6.4
(a)
*



(b)               *


(c)               *


 
(d)
With respect to the Benchmark and Reference Indices for feedstock (i.e., the
BM-F and the RI-F), TIMET shall be permitted upon advance written notice to
audit Toho’s books and records to verify the actual and estimated purchase costs
incurred to purchase all rutile feedstock for all periods relevant to the Cost
Adjustment calculation.



 
(e)
The Parties shall complete the calculation of the Cost Adjustment to the price
range by *.



6.5
(a)
*
 



 
(b)
*



(c)                *


 
(d)
The Parties shall complete the calculation of the Currency Adjustment to the
price range by *.



ARTICLE 7. PRICE DISAGREEMENT


7.1
In the event that TIMET and Toho fail to agree on the Firm Price of the
Commodity for any Contract Year pursuant to the provisions set forth in Article
6 on or before *  (the “Price Disagreement”), the terms and conditions of this
Article 7 shall apply.



7.2
In case that the following Contract Year is an odd year:



 
(a)
*, Toho shall make an offer to TIMET in writing (hereinafter called “Toho’s
Final Offer”), which will consist of the lowest prices (within the applicable
price range) at which Toho is willing to sell the Firm Annual Quantity of the
Commodity for such Contract Year.



 
(b)
*, TIMET shall respond to Toho in writing as follows:



 
(i)
by accepting Toho’s Final Offer; or



 
(ii)
by making its final offer price to Toho (hereinafter called “TIMET’s Final
Counteroffer”), which will consist of the highest prices (within the applicable
price range) at which TIMET is willing to purchase the Firm Annual Quantity of
the Commodity for such Contract Year.



 
(c)
Unless the price of Commodity is mutually agreed by both Parties *, the price of
Commodity stipulated in TIMET’s Final Counteroffer shall be deemed to be
accepted by Toho and to be the Firm Price.



7.3
In case that the following Contract Year is an even year:



 
(a)
*, TIMET shall make an offer to Toho in writing (hereinafter called “TIMET’s
Final Offer”), which will consist of the highest prices (within the applicable
price range) at which TIMET is willing to purchase the Firm Annual Quantity of
the Commodity for such Contract Year.



 
(b)
*, Toho shall respond to TIMET in writing as follows:



 
(i)
by accepting TIMET’s Final Offer; or



 
(ii)
by making its final offer price to TIMET (hereinafter called “Toho’s Final
Counteroffer”), which will consist of the lowest prices (within the applicable
price range) at which Toho is willing to sell the Firm Annual Quantity of the
Commodity for such Contract Year.



 
(c)
Unless the price of Commodity is mutually agreed by both Parties *, the price of
Commodity stipulated in Toho’s Final Counteroffer shall be deemed to be accepted
by TIMET and to be the Firm Price.



ARTICLE 8. TAKE OR PAY


8.1
*, Toho will calculate the amount of Commodity actually sold by Toho to TIMET
hereunder for the immediately preceding Contract Year and shall advise TIMET in
writing of the result of such calculation (hereinafter called the “Calculation
Notice”).  If TIMET objects to such calculation, it shall advise Toho in writing
of its objection within *  after receipt of the Calculation Notice.  The date on
which the Parties agree in writing as to such calculation shall be referred to
as the “Calculation Date.”



8.2
*



8.3
The liquidated damages in the amount of the Take or Pay Payment stipulated in
Article 8.2 shall settle all the damages arising from TIMET’s failure to take
delivery of the full amount of the Firm Annual Quantity *.



ARTICLE 9. PAYMENT


Pursuant to Clause 3.4 of the Consignment Agreement, the payment term for
Commodity sold and delivered to TIMET by Toho pursuant to the Consignment
Agreement shall be within *  after the end of the month during which the sale
shall have taken place pursuant to Clause 3.2 of the Consignment Agreement and
shall be effected by bank remittance to such bank account as designated by Toho.


ARTICLE 10. TITLE AND RISK


Title to and risk of loss of or damage to Commodity shall pass from Toho to
TIMET, pursuant to the provisions of the Consignment Agreement.


ARTICLE 11. SHIPMENT



11.1
The shipment of Commodity hereunder shall be made in accordance with the
delivery schedule in the Annual Confirmation. Toho agrees to deliver the
Commodity within *  before or after the delivery schedule in the Annual
Confirmation.  If any scheduled shipment (other than due to Force Majeure) is
delayed by more than *  from the scheduled delivery date, and the Commodity held
in Consignment is not sufficient to cover for such late delivery, TIMET may, at
its sole election, provide written notice to Toho of TIMET’s election to (i) *;
or (ii) take delivery of the delayed Commodity within *  of receipt of TIMET’s
notice of election, and Toho agrees to supply the Commodity to TIMET on a first
priority basis, with time of the essence in performance, until all TIMET’s
orders have been brought current with the original delivery schedule.  *.



11.2
TIMET shall use commercially reasonable efforts to schedule the shipments of
Commodity to be evenly spread by calendar quarter (and also evenly spread in
each calendar month) during each Contract Year.  The Parties understand,
however, that actual quantities of Commodity to be purchased and taken delivery
of by TIMET may vary upward or downward from quarter-to-quarter and
month-to-month, depending on TIMET’s production requirements and availability of
Commodity and on the production of Commodity at the Toho Facility.  For the
avoidance of doubt, the actual quantity of Commodity to be delivered in each
Contract Year shall in no way affect the obligation of TIMET or Toho with regard
to delivery of the entire Firm Annual Quantity throughout the relevant Contract
Year.



ARTICLE 12 WARRANTY



12.1
Toho warrants to TIMET that Toho holds and will pass marketable title to the
goods sold under the Consignment Agreement.



12.2
Toho warrants to TIMET that Commodity shall strictly conform to the applicable
Specification.



12.3
In the event that Commodity sold by Toho to TIMET hereunder does not conform to
the warranty set forth in Article 12.2 above, then Toho shall, at its sole cost
and expense, remove or otherwise dispose of such non-conforming Commodity and
replace it promptly with an equivalent quantity of Commodity which conforms to
such warranty.  Toho’s obligation to remove or dispose of and replace
non-conforming Commodity with conforming Commodity shall not be applicable in
the event TIMET fails to give notice of such non-conformity as provided for in
Article 13.



12.4
Except for such warranties, no warranties whatsoever, express or implied, with
respect to any quantities of Commodity delivered to TIMET hereunder are made by
Toho and Toho expressly disclaims any warranty of merchantability, express,
implied or statutory, with respect to such quantities of Commodity, and further
disclaims any warranty of fitness for any purpose.



ARTICLE 13 INSPECTION



TIMET shall inspect all Commodity delivered by Toho and inform Toho pursuant to
Clause 2.3 of the Consignment Agreement if the Commodity does not conform to the
Specifications.


 
ARTICLE 14. TERM AND TERMINATION



14.1
This Agreement shall be effective as of the 18th day of December 2009 and remain
effective until December 31, 2025 (the “Termination Date”).



14.2
This Agreement shall terminate upon the occurrence of any of the following:



 
(a)
the Termination Date;



 
(b)
exercise of the right to terminate this Agreement set forth in Article 14.3 or
14.4 below.



14.3
If either Party commits a material breach of this Agreement, the Annual
Confirmation or the Consignment Agreement, the non-breaching Party may give a
written notice demanding the breaching Party to remedy such breach, if such
breach is capable of being remedied.  If the breaching Party fails to remedy the
same within ninety (90) days (or fails to commence efforts to remedy the same
within thirty (30) days) after receipt of such notice or such breach is not
capable of being remedied, the non-breaching Party has a right to terminate this
Agreement immediately by written notice to the breaching Party.



14.4
Either Party has a right to terminate this Agreement immediately if bankruptcy,
insolvency, reorganization proceedings, or any other proceedings analogous in
nature or effect, are instituted by or against the other Party, or the other
Party is dissolved or liquidated, whether voluntarily or involuntarily, or if a
receiver or trustee is appointed for all or a substantial part of the assets of
the other Party or if the other Party makes an assignment for the benefit of
creditors generally.



14.5
The termination of this Agreement shall not affect the rights of the Parties
that have accrued hereunder prior to such termination.



14.6
Notwithstanding Clause 5 of the Consignment Agreement, both Parties agree not to
terminate the Consignment Agreement unless this Agreement is terminated.



14.7
An obligation to pay under Article 8 or Article 11.1 if accrued prior to the
date of termination of this Agreement, shall survive the termination of this
Agreement.



ARTICLE 15. HARDSHIP



The Parties declare it to be their intention that the provisions of this
Agreement shall operate between them fairly without detriment to the interests
of either Party and this understanding forms the basis upon which this Agreement
has been negotiated and entered into.  If, during the course of the performance
of this Agreement, one Party notifies the other Party of its good faith belief
that, due to factors beyond the control of such Party, the terms of contract
contained herein have ceased to be fair or have become inequitable, including,
without limitation, substantial changes in economic circumstances from the
circumstances existing at the date hereof, then the Parties shall discuss the
situation and consider all contents hereof for possible amendment.  There shall
be no consequence under this Agreement if no amendment is made as a result of
such discussions.


ARTICLE 16. FORCE MAJEURE



16.1
Neither Party shall be liable for a failure to perform or delay in performing
all or any part of this Agreement, the Consignment Agreement, or of any Annual
Confirmation when such failure or delay is due to any cause or circumstance
beyond the reasonable control of such Party including, without limitation, acts
of God, fire, flood, storms, earthquake, typhoon, tidal wave, plague or other
epidemics, laws, governmental orders, regulations, sanctions or restrictions,
war (whether declared or not), armed conflict, or the serious threat of the
same, hostilities, mobilization, blockade, embargo, detention, revolution, riot,
looting, lockout, strike or other labor dispute or unavailability of
transportation (each an event of “Force Majeure”).



16.2
If any of the events of Force Majeure occurs and the failure or delay caused
thereby cannot be cured within ninety (90) days, any part of the Annual
Confirmation affected thereby shall be deemed not to form a part of such Annual
Confirmation and the Parties shall be discharged from any relevant obligations
thereunder accordingly.



16.3
The Party affected by an event of Force Majeure shall promptly notify the other
Party, in writing, as to its commencement and termination.  The Party so
affected shall take commercially reasonable steps to resume performance
hereunder with the least possible delay.



16.4
In the event of any Force Majeure occurring, both Parties shall use their
commercially reasonable endeavors to find out possible lawful means to minimize
the loss and damage resulting from such circumstances and may also seek
alternative means to give effect to the objects of this Agreement.



ARTICLE 17. ARBITRATION



17.1
If there shall be any dispute under this Agreement (excluding that related to
the Price Disagreement set forth in Article 7), the regular representatives of
the Parties shall use their best efforts to resolve the matter on an amicable
basis and in a manner fair to the Parties. If one Party notifies another Party
that a dispute has arisen and the Parties are unable to resolve such dispute
within a period of thirty (30) days from such notice, then the matter shall be
referred to arbitration under Article 17.2



17.2
If a dispute is not resolved in the manner and within the period described in
Article 17.1, the dispute shall be referred by either Party for final settlement
by arbitration in accordance with the Rules of Arbitration of the International
Chamber of Commerce. One arbitrator appointed in accordance with said Rules
shall decide the matters in dispute.



17.3
The place of arbitration shall be New York City, New York, USA. The costs of
arbitration, including reasonable attorneys’ fees, shall be awarded as the
arbitrator shall equitably determine. The award shall set forth the legal and
factual bases therefor.



17.4
The award of the arbitrator shall be final and binding and not subject to any
appeal.  Judgment on the award may be entered in any court having jurisdiction
thereof or having jurisdiction over the unsuccessful Party or its assets.



17.5
When adjudicating a dispute or proceeding among the Parties, the arbitrator
shall be instructed to first apply the contractual provisions hereof and the
mutual intent of the Parties as set forth in this Agreement and any Annual
Confirmations that are part of such dispute or proceeding.



17.6
If a dispute, controversy or claim other than an issue of material breach is
submitted to arbitration pursuant to this Article 17, the Parties, during the
period of such arbitral proceedings and pending the making of an arbitral award,
shall continue to perform their respective obligations under this Agreement
insofar as the circumstances reasonably shall allow without prejudice to a final
adjustment in accordance with the arbitral award made in respect of that
dispute, controversy or claim.



ARTICLE 18. GOVERNING LAW



This Agreement and any Annual Confirmation shall be in all respects governed by
and construed in accordance with the laws of the State of New York, USA without
regard to the conflicts of laws principles of England.


ARTICLE 19. ENTIRE AGREEMENT



With the exception of the Consignment Agreement, this Agreement, including the
agreements represented in the Appendices hereto, constitutes the entire
agreement among the Parties regarding the subject matter contained herein and
wholly cancels, terminates and supersedes all previous negotiations, agreements
and commitments, whether formal or informal, oral or written, with respect to
the subject matter hereof.


ARTICLE 20. AMENDMENTS



This Agreement shall not be amended, changed or modified in any manner except by
an instrument in writing signed by duly authorized representatives of all the
Parties.


ARTICLE 21 CONFIDENTIALITY



21.1
(a)
 
Neither Party shall disclose to any other person any information relating to or
referring to the matters in this Agreement that such party (the “Receiving
Party”) has received from the other party except:



 
(i)
to the extent such information was in the lawful possession of the Receiving
Party without confidentiality restrictions prior to its receipt thereof from the
disclosing Party;



 
(ii)
to the extent such information is or becomes public knowledge without the fault
of the Receiving Party;



 
(iii)
where disclosure is required by law or is made in compliance with the order of
any court of competent jurisdiction or by the rules or regulations of any stock
exchange on which any securities of the Parties or any of their affiliates are
registered, or any regulatory or statutory body;



 
(iv)
in the case of Toho to its subsidiaries or affiliates, or employees,
consultants, advisors, lawyers, accountants or bankers of any of the foregoing,
provided that such recipients of information are made aware of the
confidentiality of such information;



 
(v)
in the case of TIMET, to its subsidiaries, its affiliates or its or its
subsidiaries or affiliates’ employees, consultants, advisors, lawyers,
accountants or bankers, provided that such recipients of information are made
aware of the confidentiality of such information



 
(vi)
where it is independently developed by it or any of its affiliates without usage
of any information that is confidential under this Agreement;



 
(vii)
is or becomes available to the Receiving Party on an unrestricted basis from a
source having a right to make such disclosure; or



 
(viii)
is made available on an unrestricted basis by a third party.



 
(b)
The Parties will attempt to limit the exchange of information relating to or
referring to the matters dealt with in this Agreement to only such information
reasonably necessary for the purposes of this Agreement.

 
 

ARTICLE 22. ASSIGNMENT



22.1
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.



22.2
Neither Party shall assign, transfer or otherwise dispose of its rights or
obligations under this Agreement and the Annual Confirmation, in whole or in
part, without the prior written permission of the other Party which will not be
unreasonably withheld.



ARTICLE 23. NO WAIVER



23.1
No failure to exercise or delay in exercising any right or remedy under this
Agreement, the Consignment Agreement, or under any Annual Confirmation by any
Party shall operate as a waiver thereof or of any other right or remedy which
such Party may have hereunder or thereunder, nor shall any single or partial
exercise of such right or remedy preclude any further exercise thereof or of any
other right or remedy which such Party may have hereunder or thereunder.



23.2
The rights and remedies provided herein are cumulative and not exclusive of any
rights and remedies provided by law, in equity or otherwise.



ARTICLE 24. SEVERABILITY



In the event that any provision or any portion of any provision of this
Agreement turns out to be invalid, illegal or unenforceable under any applicable
law, such provision or portion thereof shall be deemed to be deleted from this
Agreement and the validity of the remainder of this Agreement shall remain
unaffected thereby.


ARTICLE 25. NOTICES



25.1
All notices, requests or other communications required or permitted to be given
hereunder shall be in writing in the English language and shall be sent by
registered mail, postage prepaid, or e-mail or facsimile (with confirmation by
registered mail, postage prepaid) to the Party at its address set forth below or
to such other address as may from time to time be notified by any Party to the
other in accordance with this Article 25.1:



If to TIMET:                      Titanium Metals Corporation
Attn: General Counsel
3 Lincoln Centre
5430 LBJ Freeway, Suite 1700
Dallas, Texas 75240-2697
Facsimile:  (972) 448-1445


With a copy to:                TIMET UK Limited
PO Box 704, Witton Birmingham B6 7UR
Attention: Purchase Manager
Facsimile: 0121-332-5338


If to Toho :                        Toho Titanium Co., Ltd.
3-3-5 Chigasaki, Chigasaki-City
Kanagawa-Pref. 253-8510 Japan
Attention: General Manager, Titanium Sales Dept.
Facsimile: 81-467-82-6661


With a copy to:                 Toho Titanium America Co., Ltd.
2500 City West Blvd., Siite300
Houston, Texas 77042
Attention: President
Facsimile:


With a copy to:                 Toho Titanium Europe Co., Ltd.
City Tower, 40 Basinghall Street, EC2V 5DE
London, UK
Attention: Managing Director
Facsimile:


25.2
All notices shall be deemed to have been given when duly transmitted by e-mail
or facsimile or seven (7) days after such notice has been deposited in the mail
and sent by registered mail as the case may be.



ARTICLE 26. HEADINGS


The headings of this Agreement are inserted for convenience of reference only
and shall not affect the construction or interpretation hereof.


ARTICLE 27. LANGUAGE; CURRENCY


English shall be the official language of this Agreement.  Except as expressly
stated otherwise, all currency figures in this Agreement are expressed in United
States dollars.


ARTICLE 28. CONFLICTS


If there is any conflict or difference in interpretation between this Agreement
and the Consignment Agreement, the terms and conditions of this Agreement shall
supersede those of the Consignment Agreement, unless provided otherwise in this
Agreement.


ARTICLE 29. COUNTERPARTS


This Agreement may be executed in two or more counterparts each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


ARTICLE 30. TAXES AND DUTIES


All taxes and duties imposed on the sale of Commodity to TIMET by Toho hereunder
shall be the responsibility of TIMET; provided, however, that any taxes imposed
on Toho’s income shall be the responsibility of Toho.


ARTICLE 31. COOPERATION


In the event that TIMET determines to construct a new titanium sponge plant in
the future (excluding any partnership, joint venture, acquisition or investment
with or in a third party or parties), TIMET agrees to enter into discussions
with Toho concerning possible cooperation between the Parties prior to TIMET’s
construction of such new titanium sponge plant.  In the event that Toho is
unable or unwilling to accommodate any new or further supply that TIMET may
desire on terms acceptable to TIMET, Toho agrees to enter into discussions with
TIMET concerning the possibility of participation or cooperation in TIMET’s
plans and location of such new titanium sponge plant.  In the event that Toho
determines to construct a new titanium sponge plant in the future (excluding any
partnership, joint venture, acquisition or investment with or in a third party
or parties), Toho agrees to enter into discussions with TIMET concerning
possible cooperation between the parties prior to Toho’s construction of such
new titanium sponge plant.  For purposes of clarity, neither party is obligated
by the provisions of this Article 31 to continue discussions beyond an initial
meeting or to enter into any agreement with the other party concerning the
subject matter hereof.


ARTICLE 32. APPOINTMENT OF AGENT


TIMET agrees that Toho will be permitted to appoint Mitsui EUROPE or its
affiliates as its agent to perform certain services under this Agreement
(without cost to TIMET), including but not limited to, delivery and shipment of
the Commodity hereunder, provided, however, that Toho shall remain obligated to
TIMET hereunder for all such services performed by Mitsui EUROPE.


ARTICLE 33. APPOINTMENT OF DISTRIBUTORS


TIMET agrees that Toho will be permitted to appoint Toho Titanium America Co.,
Ltd. and Toho Titanium Europe Co., Ltd., which are both wholly owned
subsidiaries of Toho, as its distributors of Commodity.








 
[Signature page follows.]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives on the day and year first above
written.


Toho Titanium Co., Ltd.


By:  /s/ S. Watanabe
Name:  Shinichi Watanabe
Title:  Senior Executive Managing Officer


Titanium Metals Corporation


By:  /s/ Henry S. Seiner
Name:  Henry S. Seiner
Title: Vice President



 
 

--------------------------------------------------------------------------------

 
 
RAW MATERIAL SPECIFICATION
RMS: 71.4
REV: 3
PREMIUM GRADE
TITANIUM SPONGE
CLASS A RAW MATERIAL
DATE:15 Dec 08
 
PAGE:  1 of 6






 
 
SCOPE

 
 
1.1
This specification covers the manufacture of premium quality titanium sponge
produced by the Vacuum Distillation Process for use in making titanium alloy
products for premium grade aerospace applications.

 
 
1.2
This product shall be controlled by a written Method of Manufacture agreed
between supplier and TIMET.  No change shall be made to the Method of
Manufacture without prior approval by TIMET.

 
 
1.3
This is a TIMET designated Class “A” raw material.

 
 
2
ACKNOWLEDGEMENT

 
The manufacturer, defined throughout this specification as the supplier, shall
explicitly incorporate this specification, RMS 71.4 and revision number in all
quotations, certification and acknowledgements.
 
 
3
APPLICABLE DOCUMENTS

 
 
3.1
TIMET RMS 1000 Critical Aerospace Application Raw Material Quality Systems
Requirements (latest revision).

 
 
3.2
PWA 1201, Titanium Sponge (latest revision).

 
 
3.3
PWA 300, Control of Materials, Processes and Parts (latest revision)

 
 
3.4
PWA 370, Engineering Source Approval (latest revision)

 
 
3.5
GE P1TF95, Control of Materials Used in the Melting of Premium Quality Titanium
Base Metals (latest revision).

 
 
4
TECHNICAL REQUIREMENTS

 
 
4.1
Composition

 
Material shall conform to the percentages by weight shown in Table
I.  Determination shall be by applicable ASTM, spectrographic or other
analytical methods acceptable to TIMET.
 
 
4.2
Table 1:  Chemical Analysis

 
The following elements shall be determined and shall not exceed the limits
detailed below. *
 
 
 
 

--------------------------------------------------------------------------------

 
 
RAW MATERIAL SPECIFICATION
RMS: 71.4
REV: 3
PREMIUM GRADE
TITANIUM SPONGE
CLASS A RAW MATERIAL
DATE:15 Dec 08
 
PAGE:  2 of 6



Table 1
 
Element
Blend wt%
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*

 
Should any of the elements fall outside these limits, the Supplier must submit a
Nonconforming Material Request form for TIMET approval as defined in RMS 1000.
 
 
4.3
Hardness

 
The hardness of each lot of material shall be determined by methods agreed
between the Supplier and TIMET. *; determination is not required for routine
acceptance.
 
 
4.4
Quality

 
 
4.4.1
Sponge shall be uniform in appearance, thoroughly blended and free from high
density inclusions, oxides, nitrides, slag particles, discolored particles,
non-metallic and all other foreign materials.

 
 
4.4.2
Sponge particles from each lot (batch) or blend of lots shall be visually
inspected to an established inspection procedure to a frequency as agreed in the
Method of Manufacture to remove any particle(s) of unusual color or physical
appearance.  Any particle(s) that are suspected of burn shall be sent for
analysis.  Only the portion of the sponge particle that exhibits the unusual
color or physical appearance shall be tested for nitrogen.

 
 
 

--------------------------------------------------------------------------------

 
 
RAW MATERIAL SPECIFICATION
RMS: 71.4
REV: 3
PREMIUM GRADE
TITANIUM SPONGE
CLASS A RAW MATERIAL
DATE:15 Dec 08
 
PAGE:  3 of 6



 
 
 
4.4.3
No sponge shall be used when *.

 
 
4.4.4
No sponge shall be used which has been subjected to a fire or has been produced
in equipment that has experienced a fire until that equipment has been cleaned,
inspected for damage and has produced sponge not used for product meeting this
specification.

 
 
4.4.5
Specific procedures must be available dealing with control of any dense metal
tools used in the processing/inspection areas, e.g. tungsten or tungsten
carbide.

 
 
4.4.6
*.

 
 
4.4.7
*.

 
 
4.4.8
Every effort must be made to keep 4.4.6 and 4.4.7 to a minimum and despatch all
of one (1) batch at the same time if possible.

 
 
4.5
Screen Analysis

 
The titanium sponge shall be in the particle size range listed below.
 
Size Range
Amount
*
*

 
           The following size ranges shall be reported on the certificate of
analysis:
 
Size Range
*

 
 
4.6
Bulk Density

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
RAW MATERIAL SPECIFICATION
RMS: 71.4
REV: 3
PREMIUM GRADE
TITANIUM SPONGE
CLASS A RAW MATERIAL
DATE:15 Dec 08
 
PAGE:  4 of 6



 
*
 
 
4.7
Sampling

 
A representative sample will be obtained by abstracting a representative portion
of the stream of material, when lot is being fed into drums during
packaging.  The size of the sample will be defined in the approved process
outline.  The minimum size of the sample sent to TIMET and removed from the
representative portion will be 5kg, and this will be sent with the lot in drum
1. For the first delivery of sponge every year, and upon request at any other
time, the supplier will make available to TIMET a slice of the manufacturers
evaluation ingot. This shall be sent to the attention of the Raw Materials
Quality Engineer of TIMET UK.
 
 
5
IDENTIFICATION

 
The body of each drum shall be legibly marked with the words “Titanium Sponge”,
along with the lot number, the drum number and the supplier of the sponge.  The
lot number shall be repeated on the diametrically opposite side to the primary
markings, on the top third of the drum in characters at least 40mm (1.6”) high.
 
 
6
PACKAGING

 
*
 
7
SHIPPING

 
 
7.1
All containers and shipping papers must be in compliance with applicable
regulations.  The product shall be prepared for shipment in accordance with
commercial practice and in compliance with applicable rules and regulations
pertaining to handling, packaging and transportation to ensure carrier
acceptance and safe delivery.

 
 
7.2
For shipment overseas, an entire blend shall be contained in one overseas
shipping container.

 
 
7.3
Within each delivery the drums will be arranged in order of lot and drum number.

 
 
7.4
The method of packing and delivery will not be altered without the prior
agreement of TIMET.

 
 
7.5
The samples that are required by Section 4 of this specification shall be packed
in No.1 drum of the lot.

 
 
 

--------------------------------------------------------------------------------

 
 
RAW MATERIAL SPECIFICATION
RMS: 71.4
REV: 3
PREMIUM GRADE
TITANIUM SPONGE
CLASS A RAW MATERIAL
DATE:15 Dec 08
 
PAGE:  5 of 6



 
 
8
CERTIFICATION

 
The manufacturer will send to TIMET, FAO the Technical Officer – Raw Materials,
prior to, or at the time of despatch a certificate of analysis in duplicate
stating the TIMET specification number and giving:
 
 
8.1
Average values from the chemical analysis of the blends, along with particle
size analysis and hardness of each lot as per section 4 of this specification.

 
 
8.2
Statement that material meets this RMS, RMS 1000, PWA 1201, PWA 300, PWA 370 and
GE P1TF 95 and material has been manufactured in accordance with the applicable
method of manufacture and/or applicable end user agreements. If a non-integrated
process is used, this must be stated.

 
 
8.3
Details of any non-conformances and/or process change requests that apply on the
first lot.

 
 
9
NON-CONFORMANCE

 
Per RMS 1000.
 
 
10
QUALITY ASSURANCE

 
Per RMS 1000.
 
 
11
OTHER CRITERIA

 
 
11.1
The order of precedence shall be any applicable agreements between TIMET and the
supplier, the requirements listed on the TIMET Purchase Order or contract, RMS
71.4 (latest revision) and RMS 1000 (latest revision).

 
 
11.2
Acceptance of this RMS by the supplier must be acknowledged and a signed copy of
such acceptance shall be returned to TIMET Purchasing Manager.  The acceptance
must indicate the date from which material to the new specification will be
despatched to TIMET.

 
 
12           REVISION HISTORY:
 
Revision 3:
15 Dec 08
Major rewrite to bring specification up to date and more in-line with all other
raw material specifications.

APPROVED:
 
 
 

--------------------------------------------------------------------------------

 
 
RAW MATERIAL SPECIFICATION
RMS: 71.4
REV: 3
PREMIUM GRADE
TITANIUM SPONGE
CLASS A RAW MATERIAL
DATE:15 Dec 08
 
PAGE:  6 of 6



 


RK Bolingbroke
15/12/08
 
Yvon MILLET
15 Dec 08
Quality and Technology Manager, Witton
Date
 
Quality and Technology Manager, Savoie
Date
Michael Hausman
12 Dec 08
 
JR Berger
10 Dec 08
Quality and Technology Manager, Morgantown
Date
 
Quality and Technology Manager, Henderson
Date
J Horodecky
15 Dec 08
 
Margaret Bolding
12 Dec 08
Purchasing Manager, Europe
Date
 
Purchasing Manager, Henderson
Date
Nicholas D. Corby, III
12/12/08
     
Purchasing Manager, Morgantown
Date
     




 
 

--------------------------------------------------------------------------------

 


 
RAW MATERIAL SPECIFICATION
RMS: 71.5
REV: 4
TITANIUM SPONGE
PREMIUM QUALITY
SUPER/HIGH PURITY (SP80/HP120, HP250)
DATE:15 Dec 08
 
PAGE:  1 of 6






 
1
SCOPE

 
 
1.1
This specification covers the manufacture of premium quality titanium sponge
produced by the Vacuum Distillation Process for use in making titanium alloy
products for premium grade aerospace applications.

 
1.2
This product shall be controlled by a written Method of Manufacture agreed
between supplier and TIMET.  No change shall be made to the Method of
Manufacture without prior approval by TIMET.

 
1.3
This is a TIMET designated Class “A” raw material.

2
ACKNOWLEDGEMENT

The manufacturer, defined throughout this specification as the supplier, shall
explicitly incorporate this specification, RMS 71.5 and revision number in all
quotations, certification and acknowledgements.
3
APPLICABLE DOCUMENTS

 
3.1
TIMET RMS 1000 Critical Aerospace Application Raw Material Quality Systems
Requirements (latest revision).

 
3.2
PWA 1201, Titanium Sponge (latest revision).

 
3.3
PWA 300, Control of Materials, Processes and Parts (latest revision)

 
3.4
PWA 370, Engineering Source Approval (latest revision)

 
3.5
GE P1TF95, Control of Materials Used in the Melting of Premium Quality Titanium
Base Metals (latest revision).

4
TECHNICAL REQUIREMENTS

 
4.1
Composition

Material shall conform to the percentages by weight shown in Table
I.  Determination shall be by applicable ASTM, spectrographic or other
analytical methods acceptable to TIMET.
 
4.2
Table 1:  Chemical Analysis

The following elements shall be determined and shall not exceed the limits
detailed below.  *.

 
 

--------------------------------------------------------------------------------

 


 
RAW MATERIAL SPECIFICATION
RMS: 71.5
REV: 4
TITANIUM SPONGE
PREMIUM QUALITY
SUPER/HIGH PURITY (SP80/HP120, HP250)
DATE:15 Dec 08
 
PAGE:  2 of 6




Table 1
 
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*

 
The maximum Iron plus Nickel content of the sponge shall be reported separately
as follows: *
 
Should any of the elements fall outside these limits, the Supplier must submit a
Nonconforming Material Request form for TIMET approval as defined in RMS 1000.
 
 
4.3
Hardness

 
The hardness of each lot of material shall be determined by methods agreed
between the Supplier and TIMET. *; determination is not required for routine
acceptance.
 
 
4.4
Quality

 
 
4.4.1
Sponge shall be uniform in appearance, thoroughly blended and free from high
density inclusions, oxides, nitrides, slag particles, discolored particles,
non-metallic and all other foreign materials.

 
 
 

--------------------------------------------------------------------------------

 


 
RAW MATERIAL SPECIFICATION
RMS: 71.5
REV: 4
TITANIUM SPONGE
PREMIUM QUALITY
SUPER/HIGH PURITY (SP80/HP120, HP250)
DATE:15 Dec 08
 
PAGE:  3 of 6



 
 
4.4.2
Sponge particles from each lot (batch) or blend of lots shall be visually
inspected to an established inspection procedure to a frequency as agreed in the
Method of Manufacture to remove any particle(s) of unusual color or physical
appearance.  Any particle(s) that are suspected of burn shall be sent for
analysis.  Only the portion of the sponge particle that exhibits the unusual
color or physical appearance shall be tested for nitrogen.

 
 
4.4.3
*

 
 
4.4.4
No sponge shall be used which has been subjected to a fire or has been produced
in equipment that has experienced a fire until that equipment has been cleaned,
inspected for damage and has produced sponge not used for product meeting this
specification.

 
 
4.4.5
Specific procedures must be available dealing with control of any dense metal
tools used in the processing/inspection areas, e.g. tungsten or tungsten
carbide.

 
 
4.4.6
*

 
 
4.4.7
*

 
 
4.4.8
Every effort must be made to keep 4.4.6 and 4.4.7 to a minimum and despatch all
of one (1) batch at the same time if possible.

 
 
4.5
Screen Analysis

 
The titanium sponge shall be in the particle size range listed below.
 
Size Range
Amount
*
*

 
    The following size ranges shall be reported on the certificate of analysis:
Size Range
*

 
 
4.6
Bulk Density

 
 
*
 
 
 

--------------------------------------------------------------------------------

 


 
RAW MATERIAL SPECIFICATION
RMS: 71.5
REV: 4
TITANIUM SPONGE
PREMIUM QUALITY
SUPER/HIGH PURITY (SP80/HP120, HP250)
DATE:15 Dec 08
 
PAGE:  4 of 6



 
 
 
4.7
Sampling

 
A representative sample will be obtained by abstracting a representative portion
of the stream of material, when lot is being fed into drums during
packaging.  The size of the sample will be defined in the approved process
outline.  The minimum size of the sample sent to TIMET and removed from the
representative portion will be 5kg, and this will be sent with the lot in drum
1.  For the first delivery of sponge every year, and upon request at any other
time, the supplier will make available to TIMET a slice of the manufacturers
evaluation ingot. This shall be sent to the attention of the Raw Materials
Quality Engineer of TIMET UK.
 
 
5
IDENTIFICATION

 
The body of each drum shall be legibly marked with the words “Titanium Sponge”,
along with the lot number, the drum number and the supplier of the sponge.  The
lot number shall be repeated on the diametrically opposite side to the primary
markings, on the top third of the drum in characters at least 40mm (1.6”) high.
Each drum will have a yellow band, with the marking `SP80`, `HP120` or `HP250`
(depending on the particular grade of sponge) clearly written on the drum body.
 
 
6
PACKAGING

 
 
7
* SHIPPING

 
 
7.1
All containers and shipping papers must be in compliance with applicable
regulations.  The product shall be prepared for shipment in accordance with
commercial practice and in compliance with applicable rules and regulations
pertaining to handling, packaging and transportation to ensure carrier
acceptance and safe delivery.

 
 
7.2
For shipment overseas, an entire blend shall be contained in one overseas
shipping container.

 
 
7.3
Within each delivery the drums will be arranged in order of lot and drum number.

 
 
7.4
The method of packing and delivery will not be altered without the prior
agreement of TIMET.

 
 
7.5
The samples that are required by Section 4 of this specification shall be packed
in No.1 drum of the lot.

 
 
 

--------------------------------------------------------------------------------

 


 
RAW MATERIAL SPECIFICATION
RMS: 71.5
REV: 4
TITANIUM SPONGE
PREMIUM QUALITY
SUPER/HIGH PURITY (SP80/HP120, HP250)
DATE:15 Dec 08
 
PAGE:  5 of 6



 
8
CERTIFICATION

 
 The manufacturer will send to TIMET, FAO the Technical Officer – Raw Materials,
prior to, or at the time of despatch a certificate of analysis in duplicate
stating the TIMET specification number and giving:
 
 
8.1
Average values from the chemical analysis of the blends, along with particle
size analysis and hardness of each lot as per section 4 of this specification.

 
 
8.2
Statement that material meets this RMS, RMS 1000, PWA 1201, PWA 300, PWA 370 and
GE P1TF 95 and material has been manufactured in accordance with the applicable
method of manufacture and/or applicable end user agreements. If a non-integrated
process is used, this must be stated.

 
 
8.3
Details of any non-conformances and/or process change requests that apply on the
first lot.

 
 
9
NON-CONFORMANCE

 
Per RMS 1000.
 
 
10
QUALITY ASSURANCE

 
Per RMS 1000.
 
 
11
OTHER CRITERIA

 
 
11.1
The order of precedence shall be any applicable agreements between TIMET and the
supplier, the requirements listed on the TIMET Purchase Order or contract, RMS
71.5 (latest revision) and RMS 1000 (latest revision).

 
 
11.2
Acceptance of this RMS by the supplier must be acknowledged and a signed copy of
such acceptance shall be returned to TIMET Purchasing Manager.  The acceptance
must indicate the date from which material to the new specification will be
despatched to TIMET.

 
 
12           REVISION HISTORY:
 
Revision 4:
15 Dec 08
Major rewrite to bring specification up to date and more in-line with all other
raw material specifications.

APPROVED:
 
 
 

--------------------------------------------------------------------------------

 


 
RAW MATERIAL SPECIFICATION
RMS: 71.5
REV: 4
TITANIUM SPONGE
PREMIUM QUALITY
SUPER/HIGH PURITY (SP80/HP120, HP250)
DATE:15 Dec 08
 
PAGE: 6 of 6



 


RK Bolingbroke
15/12/08
 
Yvon MILLET
15 Dec 08
Quality and Technology Manager, Witton
Date
 
Quality and Technology Manager, Savoie
Date
Michael Hausman
12 Dec 08
 
JR Berger
10 Dec 08
Quality and Technology Manager, Morgantown
Date
 
Quality and Technology Manager, Henderson
Date
J Horodecky
15 Dec 08
 
Margaret Bolding
12 Dec 08
Purchasing Manager, Europe
Date
 
Purchasing Manager, Henderson
Date
Nicholas D. Corby, III
12 Dec 08
     
Purchasing Manager, Morgantown
Date
     


 
 

--------------------------------------------------------------------------------

 


 
RAW MATERIAL SPECIFICATION
RMS: 71.5
REV: 4
TITANIUM SPONGE
PREMIUM QUALITY
SUPER/HIGH PURITY (SP80/HP120, HP250)
DATE:15 Dec 08
 
PAGE:  7 of 6




Appendix B:  Consignment Agreement





 
 

--------------------------------------------------------------------------------

 


[Missing Graphic Reference]
RAW MATERIAL SPECIFICATION
RMS: 71.5
REV: 4
TITANIUM SPONGE
PREMIUM QUALITY
SUPER/HIGH PURITY (SP80/HP120, HP250)
DATE:15 Dec 08
 
PAGE:  8 of 6




Appendix C:  Form of Annual Confirmation




Titanium Metals Corporation/TIMET UK Ltd.
____________
____________
____________


(Insert Date) 　　


Dear Sirs:




ANNUAL CONFIRMATION


Please refer to the Titanium Sponge Supply Agreement dated (Insert Date) and the
Titanium Sponge Consignment Agreement dated (Insert Date) between you (“TIMET”)
and us (“Toho”).  The capitalized terms used in this letter shall have the same
meaning as defined in the aforementioned Agreements.  For the avoidance of
doubt, the reference herein to the term “Commodity” shall, where required,
include the reference to the term “Material” in the Titanium Sponge Consignment
Agreement.


It is hereby agreed in accordance with Article 4 of the Titanium Sponge Supply
Agreement that the following shall apply to deliveries and withdrawals of the
Commodity to and from the Consignment Place during the period 1st January 200_
through 31st December 20__  in accordance with the terms of the Titanium Sponge
Consignment Agreement.


1.           Quantity :
As agreed pursuant to Article 5 of the Titanium Sponge Supply Agreement, Toho
shall deliver the following quantities of the Commodity to TIMET during the
period 1st January  20__ and 31 December 200_:
 


 
- Structural Grade:   (insert quantity)
- Disc Quality:     (insert quantity)
 
 
 

--------------------------------------------------------------------------------

 


 
RAW MATERIAL SPECIFICATION
RMS: 71.5
REV: 4
TITANIUM SPONGE
PREMIUM QUALITY
SUPER/HIGH PURITY (SP80/HP120, HP250)
DATE:15 Dec 08
 
PAGE:  9 of 6



 
- SP80:                                (insert quantity)
- HP120:                             (insert quantity)
- HP250:                             (insert quantity)
Total                          (insert quantity)


 
TIMET agrees to purchase the Commodity in accordance with the terms and
conditions of the Titanium Sponge Consignment Agreement.


2.           Price :
As agreed pursuant to Article 6 and Article 7 (if applicable) of the Titanium
Sponge Supply Agreement the following Firm Prices in US$ shall be applied to
deliveries into the consignment from 1 January 20__ to 31 December 20__ :


- Structural Grade:           US$                      /Kg           DDU
Consignment Place
- Disc Quality                   US$                      /KG          DDU
Consignment Place
- SP80:                               US$                      /Kg           DDU
Consignment Place
- HP120:                             US$                      /Kg           DDU
Consignment Place
- HP250:                             US$                      /Kg           DDU
Consignment Place




3.           Deliveries :  Toho shall use reasonable endeavour to ship the
Commodity from Japan by sea to meet the target delivery schedule as specified in
the attachment no. 1 to this Annual Confirmation.  However Toho does not
guarantee to meet the exact date but agrees to deliver the Commodity within
*  before or after the scheduled date. However, if any scheduled shipment (other
than due to Force Majeure) is delayed by more than sixty *  from the scheduled
delivery date, and the Commodity held in Consignment is not sufficient to cover
for such late delivery, TIMET may at its sole election, provide written notice
to Toho of TIMET’s election to (i) *; or (ii) take the delivery of the delayed
Commodity within forty-five (45) days of receipt of TIMET’s notice of election,
and Toho agrees to supply the Commodity to TIMET on a first priority basis, with
time of the essence in performance, until all TIMET’s orders have been brought
current with the original delivery schedule.  *.


4.           Consignment Stock at 31/December 200_:  Any and all of the
Commodity in the Consignment Stock at 31 December 20__ shall be carried over to
20__, and consumed by TIMET in accordance with the terms and conditions of the
Titanium Sponge Consignment Agreement. The applicable price for any carried over
quantity shall be the Firm Price applicable at the time of the delivery to the
Consignment Stock.
 
 
 
 

--------------------------------------------------------------------------------

 


 
RAW MATERIAL SPECIFICATION
RMS: 71.5
REV: 4
TITANIUM SPONGE
PREMIUM QUALITY
SUPER/HIGH PURITY (SP80/HP120, HP250)
DATE:15 Dec 08
 
PAGE:  10 of 6




5.           Payment : Payment of the Firm Price by TIMET to Toho shall be made
within 60 days after the end of the month during which the sale shall have taken
place pursuant to Clause 3.2 of the Titanium Sponge Consignment Agreement and
shall be effected by bank remittance to such bank account as designated by Toho.


If the foregoing meets with your approval, would you sign and return the
duplicate of this letter enclosed herewith.
 


Yours faithfully,
Agreed by
Toho Titanium Co.,
Ltd.                                                              Titanium
Metals Corporation




   

 

       
 
 Name:                                                                     
 
 
Name:                                                                      
 
 
Title:                                                                        
 
 
 Title:                                                                       
         

 
 



 
 

--------------------------------------------------------------------------------

 
